United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 3, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 02-30830
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JEFFREY RAY STOVALL,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 00-CR-20049-10
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jeffrey Ray Stovall (“Stovall”) appeals his sentence

following his guilty plea conviction of conspiracy to distribute

cocaine base.   Stovall raises two issues on appeal.     First,

Stovall argues that the district court erred in finding by a

preponderance of the evidence that Stovall distributed 460 grams

of crack cocaine in calculating Stovall’s “relevant conduct” for

sentencing purposes.   The district court did not clearly err in

finding that the testimony of Government witnesses at the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30830
                                -2-

sentencing hearing showed by a preponderance of the evidence that

Stovall distributed 460 grams of crack in addition to the 22

grams to which he pleaded guilty.    See United States v. Medina,

161 F.3d 867, 876 (5th Cir. 1998).

     Second, Stovall contends that pursuant to Apprendi v. New

Jersey, 530 U.S. 466 (2000), the district court should be

required to submit to a jury the issue of the quantity of

cocaine.   The district court was not required to submit the issue

of the quantity of cocaine to a jury, as only facts that increase

the penalty for a crime beyond the statutory maximum must be

submitted to a jury and proven beyond a reasonable doubt.    See

Apprendi, 530 U.S. at 489; United States v. Keith, 230 F.3d 784,

787 (5th Cir. 2000).

     AFFIRMED.